Case: 17-14450      Date Filed: 01/10/2019     Page: 1 of 18


                                                             [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 17-14450
                             ________________________

                     D.C. Docket No. 2:12-cv-00724-RDP-TFM



LINDA THURMAN and COURTNEE CARROLL,

                                                                Plaintiffs-Appellants,

                                        versus

JUDICIAL CORRECTION SERVICES, INC., and
CORRECTIONAL HEALTHCARE COMPANIES, INC.,

                                                               Defendants-Appellees.
                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

                                   (January 10, 2019)

Before WILLIAM PRYOR, MARTIN, and BALDOCK, ∗ Circuit Judges.

BALDOCK, Circuit Judge:




∗ Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
              Case: 17-14450     Date Filed: 01/10/2019    Page: 2 of 18


      Plaintiffs-Appellants Linda Thurman and Courtnee Carroll appeal from the

district court’s denial of their motion for partial summary judgment and grant of

Defendants-Appellees Judicial Correctional Services, Inc. (JCS) and Correctional

Healthcare Companies, Inc.’s motion for summary judgment. After careful

review, we affirm the district court.

      At issue in this case is whether the Rooker-Feldman doctrine proscribes our

jurisdiction to consider invalidating state court probation orders directing Plaintiffs

Courtnee Carroll and Linda Thurman to pay fines and fees for misdemeanors. We

review de novo the application of the Rooker-Feldman doctrine. Lozman v. City of

Riviera Beach, 713 F.3d 1066, 1069−70 (11th Cir. 2013). Under the Rooker-

Feldman doctrine, federal district courts generally lack jurisdiction to review a

final state court decision. D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);

Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923).

                                          I.

                               A. Plaintiff Courtnee Carroll

      In April 2010, Plaintiff Courtnee Carroll received three tickets in

Montgomery for failing to use a child restraint, switching tags, and driving without

a license. In May 2010, Carroll pleaded guilty to all charges. The municipal court

imposed $25 fines for the first two offenses and a $75 fine for the latter offense.




                                           2
              Case: 17-14450     Date Filed: 01/10/2019    Page: 3 of 18


The court also imposed $113 in court costs for each offense. Rather than pay the

fees and fines in full at one time, Carroll opted for a payment plan.

      The court’s order regarding the three tickets state that the court referred

Carroll to JCS. On May 14, 2010, Carroll signed an “Order of Probation” issued

on the municipal court’s letterhead. The order placed Carroll on probation for

twelve months and directed her to pay a $10 set-up fee and a $40 per month fee to

JCS while on probation. The order also directed her to pay fees and costs totaling

$805 at the rate of $140 per month.

      Along with the financial obligations, the order of probation directed Carroll

to report to her probation officers as instructed and report any changes in residence

or employment. The order instructed Carroll to work during her probation unless

she was a full-time student. The order warned Carroll that she could be arrested

for violating the terms of her probation and that her probation could be revoked

upon any such violation.

      Carroll and a JCS employee each signed the order but the signature block for

the municipal court judge remained blank. A separate JCS document entitled

“Reporting for Probation” instructed Carroll not to contact the court with any

questions about her case but to contact her probation officer. Carroll did not

appeal the obligations set forth in the order of probation in state court and, instead,

Carroll paid off her financial obligations in January 2011.


                                           3
              Case: 17-14450     Date Filed: 01/10/2019   Page: 4 of 18


                               B. Plaintiff Linda Thurman

      In January 2012, Plaintiff Linda Thurman received a citation in Montgomery

for failing to possess or display insurance. The municipal court ordered Thurman

to pay $279 in court costs for this offense. Rather than pay the costs in full at one

time, Thurman opted for a payment plan.

      On February 10, 2012, Thurman signed an “Order of Probation” issued on

the municipal court’s letterhead. The order directed Thurman to pay $279 in court

costs for her infraction and to pay $140 per month on any amount she owed. The

order contained the same probation conditions as those in Carroll’s order,

including the obligation to pay JCS a $10 set-up fee and $40 per month while on

probation. Thurman and a JCS employee signed the order of probation. Municipal

court Judge Hayes’s last name was handwritten on the order, along with a set of

initials. Thurman did not appeal the obligations set forth in the order of probation

in state court. In August 2012, Thurman paid off her financial obligations under

the probation order. Like Carroll, Thurman also received a JCS document entitled

“Reporting for Probation” instructing her not to contact the court with any

questions about her case but to contact her probation officer.

                               C. District Court Proceedings

      In February 2013, Plaintiffs filed their second amended complaint as a

putative class action alleging both diversity and federal question jurisdiction. As


                                          4
              Case: 17-14450     Date Filed: 01/10/2019    Page: 5 of 18


relevant on appeal, Plaintiffs asked the district court to declare: (1) JCS violated

state and federal law by commanding probationers to pay fines and fees pursuant to

documents that were not lawful orders of probation; (2) JCS violated state and

federal law by commanding or coercing money payments from individuals above

the relevant statutory maximums; (3) JCS violated state and federal law by

imposing probation for periods longer than the relevant statutory maximums;

(4) JCS was unjustly enriched by its conduct; and (5) JCS obstructed justice and

violated Plaintiffs’ equal protection rights. In addition to Plaintiffs’ request for

declaratory judgment, Plaintiffs claimed JCS was unjustly enriched by their

collection of fees without authority and should be ordered “to disgorge the ill-

gotten gains.”

      In a thorough written order, the district court dismissed without prejudice

Plaintiffs’ unjust enrichment claim and their request for the court to declare JCS’s

administration of purportedly unlawful orders of probation to be unlawful because

the court lacked subject-matter jurisdiction under the Rooker-Feldman doctrine.

Regarding the Plaintiffs’ request for declaratory relief, the court explained,

      [T]he Rooker-Feldman doctrine bars the court from considering the
      Plaintiffs’ request to declare JCS’s administration of purportedly
      unlawful orders of probation to be unlawful. . . . [T]his request for
      declaratory relief expressly rests on JCS’s enforcement of state court
      orders and requires the court to find that those orders “are not lawful
      orders of probation.” This court lacks subject-matter jurisdiction to
      review and reject those state court orders.


                                           5
              Case: 17-14450     Date Filed: 01/10/2019   Page: 6 of 18


Regarding the unjust enrichment claims, the district court determined they were

also barred by the Rooker-Feldman doctrine:

      Plaintiffs’ unjust enrichment claim, which is premised on the assertion
      that JCS received “ill-gotten gains” from collecting monies under the
      orders of probation, cannot be considered by the court under Rooker-
      Feldman either. For the court to conclude that JCS’s fees were ill-
      gotten gains, it would necessarily have to find that the orders of
      probation did not authorize JCS to collect those fees because they were
      nullities. Accordingly, the claim ultimately asks the court to review
      and reject orders of probation that purportedly justified JCS’s collection
      of monies from Carroll and Thurman. This the court cannot do.

      In the alternative, the district court held the Alabama Voluntary Payment

doctrine barred Plaintiffs’ unjust enrichment claim. The district court determined

Plaintiffs failed to present a triable issue whether JCS obtained the probation fees

through fraud, duress, or improper pressure. Accordingly, the district court found

Plaintiffs’ claim failed as a matter of law.

                                          II.

                             A. Rooker-Feldman Doctrine

      We first turn to whether the district court erred in holding the Rooker-

Feldman doctrine applies to bar Plaintiffs’ claim for unjust enrichment and request

for a declaratory judgment. Plaintiffs contend Rooker-Feldman does not apply for

two reasons. First, Plaintiffs contend they are not seeking review of a state court

decision. Second, Plaintiffs argue Defendants obstructed access to meaningful

state court review.


                                           6
              Case: 17-14450     Date Filed: 01/10/2019   Page: 7 of 18


      1. Are Plaintiffs’ orders of probation state court orders?

      First, Plaintiffs contend the district court erred in concluding the Rooker-

Feldman doctrine barred their claims because they are not seeking review of a state

court decision. Plaintiffs contend the orders of probation are not valid orders

because a judge did not sign the documents ordering them to pay probation fees.

Plaintiffs conclude, if the orders are not signed by a judge, they are incomplete and

therefore cannot be final judgments subject to Rooker-Feldman. In response,

Defendants contend Rooker-Feldman applies because Plaintiffs’ claims require this

Court to determine whether the orders of probation were valid based on Alabama

state law, which is precisely the action the Rooker-Feldman doctrine proscribes.

      Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction

to adjudicate the validity of a state court order. Feldman, 460 U.S. at 482. The

doctrine “prevents the lower federal courts from exercising jurisdiction over cases

brought by ‘state court losers’ challenging ‘state-court judgments rendered before

the district court proceedings commenced.’” Lance v. Dennis, 546 U.S. 459, 460

(2006) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005)). The doctrine bars federal jurisdiction “where the issue before the federal

court [i]s ‘inextricably intertwined’ with the state court judgment so that (1) the

success of the federal claim would ‘effectively nullify’ the state court judgment, or

that (2) the federal claim would succeed ‘only to the extent that the state court


                                           7
               Case: 17-14450    Date Filed: 01/10/2019    Page: 8 of 18


wrongly decided the issues.’” Alvarez v. Attorney Gen. of Fla., 679 F.3d 1257,

1262−63 (11th Cir. 2012) (quoting Casale v. Tillman, 558 F.3d 1258, 1260 (11th

Cir. 2009)).

      By all appearances, the probation orders Plaintiffs seek to invalidate are state

court orders. The documents are titled “Order of Probation.” The documents are

printed on “Municipal Court of Montgomery, AL” letterhead. The documents

state, “by virtue of the authority vested in me as a Municipal Court Judge . . . I

hereby order.” Plaintiffs signed the documents acknowledging they “received a

copy of this ORDER.” And perhaps most critically, Plaintiffs conceded at oral

argument that if the probation orders were signed by a judge, the orders would be

valid probation orders.

      Plaintiffs’ request for declaratory relief and claim for unjust enrichment

expressly rest on Defendants’ enforcement of state court orders and require this

Court to conclude that those orders are not lawful orders of probation without a

signature. Such a request is precisely what Rooker-Feldman proscribes because it

“complain[s] of injuries caused by state-court judgments and invite[s] . . . review

and rejection of those judgments.” May v. Morgan Cty., 878 F.3d 1001, 1005

(11th Cir. 2017) (quoting Exxon Mobil, 544 U.S. at 284) (quotations omitted). We

need not peer into Alabama law to determine whether an order must be signed to

be valid because the Rooker-Feldman doctrine bars federal courts from


                                           8
               Case: 17-14450       Date Filed: 01/10/2019   Page: 9 of 18


adjudicating the validity of state court orders. See, e.g., Target Media Partners v.

Specialty Mktg. Corp., 881 F.3d 1279, 1291 (11th Cir. 2018) (explaining that a

district court must apply the Rooker-Feldman doctrine where the plaintiffs “ask[]

to have a state-court order ‘declared null and void’” (quoting Rooker, 263 U.S. at

414)). Plaintiffs’ claims are “inextricably intertwined” with the state court

probation orders so that the success of Plaintiffs’ federal claims would effectively

nullify the state court orders. Feldman, 460 U.S. at 486. Accordingly, the district

court properly held it lacked subject-matter jurisdiction under the Rooker-Feldman

doctrine.

      2. Did Plaintiffs have a reasonable opportunity to raise their federal

            claim in state court?

      Next, we must determine whether Plaintiffs had a reasonable opportunity to

raise their federal claim in state court. Plaintiffs argue Rooker-Feldman is not

applicable because JCS obstructed Plaintiffs’ access to state court review when

JCS included the following language in its “Reporting for Probation” document:

“The following person will be your probation officer. All questions concerning

your case should be directed to him/her. Do not contact the Municipal Court they

will be unable to help you.” Plaintiffs argue this language discouraged Plaintiffs

from contacting the municipal court and was “tantamount to a warning not to file

an appeal with it.” In response, Defendants argue the statement was not designed


                                             9
             Case: 17-14450      Date Filed: 01/10/2019    Page: 10 of 18


to discourage an appeal but rather to communicate that JCS was better-positioned

to answer the probationer’s questions about probation. Defendants argue further,

even if the evidence supported “discouragement,” discouraging the exercise of

legal process does not establish that the discouraged party lacked meaningful

access to the process.

      Under the Rooker-Feldman doctrine, lower federal courts “may not decide

federal issues that are raised in state court proceedings and ‘inextricably

intertwined’ with the state court’s judgment.” Wood v. Orange Cty., 715 F.2d

1543, 1546 (11th Cir. 1983). The doctrine “also operates where the plaintiff fails

to raise his federal claim in state court” if “the plaintiff had a reasonable

opportunity to raise his federal claim in state court proceedings. Id. at 1546−47.

“[W]hen a party did not have a chance to raise its federal claim in state court, such

claim ‘is not “inextricably intertwined” with the state court’s judgment.’”

Seminole Tribe of Fla. v. Fla., Dep't of Revenue, 917 F. Supp. 2d 1255, 1259 (S.D.

Fla. 2013), aff'd on other grounds, 750 F.3d 1238 (11th Cir. 2014) (quoting Wood,

715 F.2d at 1547). Put another way, the Rooker-Feldman doctrine bars claims that

“were or could have been decided by the state court.” Target Media Partners, 881

F.3d at 1288 (citing Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1334

(11th Cir. 2001)).




                                           10
             Case: 17-14450     Date Filed: 01/10/2019    Page: 11 of 18


      Here, Plaintiffs do not assert that they did not have a chance to present their

claims in state court or that their claims could not have been decided by a state

court. They merely contend the language in the document from JCS “was

effectively suppressive.” Plaintiffs failed to explain how the instruction, “Do not

contact the Municipal Court they will be unable to help you,” deprived them of a

reasonable opportunity to contest the probation fees, given that the instruction—

and the document more broadly—makes no reference to a probationer’s ability to

appeal, let alone a state court’s ability to decide such an appeal. Instead, the

document instructs probationers to report to JCS offices to meet with his or her

probation officer, identifies the probation officer, and provides the date, time, and

amount of fees and fines due at the appointment. Reading the instruction in this

context makes clear the instruction is about contacting a probation officer with

questions, not about a probationer’s opportunity to appeal the conditions of one’s

probation.

      Plaintiffs failed to raise their challenge to the probation fees on direct appeal

and now belatedly attempt to litigate their claim in federal court by relying on

language in a document that does not address whether the claim “could have been

decided by the state court.” Target Media Partners, 881 F.3d at 1288. Plaintiffs

are “just the sort of ‘state-court loser[]’ the Rooker-Feldman doctrine was designed

to turn aside.” Casale, 558 F.3d at 1261 (citing Exxon, 544 U.S. at 284). “If


                                          11
               Case: 17-14450       Date Filed: 01/10/2019       Page: 12 of 18


[Plaintiff] believed the state court’s result was based on a legal error, the proper

response was the same one open to all litigants who are unhappy with the judgment

of the trial court: direct appeal.” Id. Because Plaintiffs had a reasonable

opportunity to raise their challenge to probation fees in Alabama’s state courts, the

Rooker-Feldman doctrine bars this suit. 1

       AFFIRMED.




1 Plaintiffs also contend the district court erred in finding, in the alternative, the Alabama
Voluntary Payment doctrine barred Plaintiffs’ unjust enrichment claims. Given the district court
did not have subject-matter jurisdiction to resolve Plaintiffs’ claims because the Rooker-Feldman
doctrine bars both the request for declaratory relief and the unjust enrichment claim, we do not
reach the state law question of whether the voluntary payment doctrine prevents Plaintiffs’
recovery for the payments Plaintiffs made to Defendants.

                                               12
             Case: 17-14450     Date Filed: 01/10/2019    Page: 13 of 18


MARTIN, Circuit Judge, dissenting:

      Judicial Correction Services (“JCS”) instructed Plaintiffs Linda Thurman

and Courtnee Carroll: “All questions concerning your case should be directed to

[your probation officer]. Do not contact the Municipal Court they will be unable

to help you.” (emphasis in original) Ms. Thurman and Ms. Carroll got this

instruction after JCS imposed a $40 per month probation fee and a $10 account set-

up fee—all to be pocketed by JCS—on top of fines and court costs imposed on

them because of their traffic violations. Even in light of this directive, the Majority

opinion says Ms. Thurman and Ms. Carroll had a “reasonable opportunity” to

challenge JCS’s imposition of fees in their respective state court proceedings. Maj.

Op. at 9–11. I don’t think this is so. I view JCS (an agent of the Municipal Court)

as having obstructed Ms. Thurman’s and Ms. Carroll’s access to state court review.

For that reason, I would not apply the Rooker–Feldman doctrine to bar their claims

in federal court. I would reverse the District Court’s dismissal of Plaintiffs’

claims, and I respectfully dissent from the Majority’s ruling to the contrary.

      The Majority opinion recognizes that the Rooker–Feldman doctrine does not

bar a federal court’s jurisdiction over a claim if a plaintiff had no “reasonable

opportunity to raise [her] federal claim in state proceedings.” Wood v. Orange

Cty., 715 F.2d 1543, 1547 (11th Cir. 1983); see also Powell v. Powell, 80 F.3d

464, 467 (11th Cir. 1996) (explaining that a federal claim is not “inextricably


                                          13
             Case: 17-14450     Date Filed: 01/10/2019    Page: 14 of 18


intertwined” with a state court judgment when a plaintiff lacked a reasonable

opportunity to raise a claim in state court). I have found no opinion in which this

Circuit details what circumstances amount to a reasonable opportunity, but our

cases generally look to whether a party had a reasonable chance to present claims

in initial state proceedings or on appeal. See, e.g., Goodman ex rel. Goodman v.

Sipos, 259 F.3d 1327, 1334 (11th Cir. 2001) (“The plaintiffs were both parties to

the state court proceeding, and . . . they were present and participated in the state

court proceedings.”); Dale v. Moore, 121 F.3d 624, 627 (11th Cir. 1997) (per

curiam) (concluding a plaintiff had a reasonable opportunity to assert disability

discrimination claims against the Florida Bar in state court where the Bar’s rules

permitted him to petition the Florida Supreme Court).

      The Majority opinion rejects Ms. Thurman and Ms. Carroll’s argument that

JCS’s command thwarted their opportunities to pursue their claims in state court.

Maj. Op. at 10–11. First, the Majority suggests it is enough that Ms. Thurman’s

and Ms. Carroll’s claims “could” have been decided by the Municipal Court. Maj.

Op. at 11. But this overlooks the fact that our Circuit has not treated every

opportunity to bring a claim in state court as one that is reasonable for purposes of

Rooker–Feldman. For example, Biddulph v. Mortham, 89 F.3d 1491 (11th Cir.

1996) (per curiam), concluded that Rooker–Feldman did not bar a plaintiff’s

federal claim even though the Florida Supreme Court denied mandamus relief on


                                          14
             Case: 17-14450      Date Filed: 01/10/2019    Page: 15 of 18


the very same claim. Id. at 1495 n.1. The Biddulph opinion reasoned “the state

mandamus proceeding did not afford [the plaintiff] the kind of ‘reasonable

opportunity’ to raise his federal claim that would preclude our independent review

of that claim” because the state court grants mandamus relief only under very

limited circumstances. Id. That Mr. Biddulph technically had his day in state

court was not enough to deprive him of jurisdiction in federal court.

      Also, in Wood v. Orange County—a decision issued only months after

Feldman—this Court determined Rooker did not preclude a federal court from

entertaining jurisdiction over claims related to liens imposed in state court. 715

F.2d at 1544, 1548. Orange County and its comptroller urged that the plaintiffs

had a reasonable opportunity to challenge the judgment resulting in the liens, even

though the plaintiffs had no actual knowledge of the judgment until well after the

time for filing an appeal. Id. at 1548. This Court declined to say the plaintiffs had

constructive knowledge of the judgment, and concluded they lacked a reasonable

opportunity to appeal because they had no actual notice until the time to appeal had

already expired. Id. The Majority cites Wood, see Maj. Op. at 10, but seems to

ignore its import. I read the Majority opinion here to replace the “reasonableness”

inquiry established in our Circuit’s earlier cases with a too-rigid test that focuses

solely on the technical availability of state court remedies.




                                          15
             Case: 17-14450     Date Filed: 01/10/2019   Page: 16 of 18


      Second, the Majority contends “context” demonstrates the do-not-contact

instruction “is about contacting a probation officer with questions, not about a

probationer’s opportunity to appeal the conditions of one’s probation.” Maj. Op. at

11. Like Ms. Thurman and Ms. Carroll, I see it differently. Ms. Thurman and Ms.

Carroll were told that “all questions concerning [their] case[s]” were to be directed

to their respective probation officers, not to the Municipal Court. Unlike the

Majority, I read “all” to mean “all.” In my view, this instruction necessarily

encompasses inquiries related to the appeal process.

      On this record, I don’t believe Ms. Thurman and Ms. Carroll were afforded

reasonable opportunities to challenge JCS’s imposition of fees. The instruction

they received from JCS—the self-avowed agent of the Municipal Court charged

with supervising their terms of probation—told them in no uncertain terms “[d]o

not contact the Municipal Court.” This message was both bolded and underlined

for emphasis. And all the while, the Municipal Court was the very institution Ms.

Thurman and Ms. Carroll needed to contact to challenge anything appearing on

their “Orders of Probation.” They could not have presented their claims to the

Municipal Court without violating the emphatic instruction given by JCS.

      True enough, no one barred Ms. Thurman and Ms. Carroll from defying

JCS’s instruction. But Ms. Thurman and Ms. Carroll say they understood JCS’s

command to mean they could not reach out to the Municipal Court for any reason,


                                         16
             Case: 17-14450     Date Filed: 01/10/2019   Page: 17 of 18


including to challenge JCS’s fees. And because JCS acted on behalf of the

Municipal Court when supervising Plaintiffs’ terms of probations, Plaintiffs could

have reasonably believed its directives flowed from the Municipal Court itself. Cf.

Long v. Shorebank Dev. Corp., 182 F.3d 548, 558 (7th Cir. 1999) (“Typically,

either some action taken by the state court or state court procedures in place have

formed the barriers that the litigants are incapable of overcoming in order to

present certain claims to the state court.”). If “Orders of Probation” issued by JCS

are equal to orders of the Municipal Court, as the Majority opinion suggests, then

why aren’t instructions given by JCS similarly equal to instructions of the

Municipal Court? By demanding that Ms. Thurman and Ms. Carroll steer clear of

the Municipal Court, JCS thwarted the opportunities these women had for state

court review. For this reason, I would hold that the Rooker–Feldman doctrine does

not bar a federal court from hearing their claims, and I respectfully dissent from the

Majority’s decision to the contrary.

      The District Court made the alternative ruling that JCS is entitled to

summary judgment on Ms. Thurman and Ms. Carroll’s unjust enrichment claim

under the voluntary payment doctrine. The Majority opinion here concluded

Rooker–Feldman barred their action in any event, so it did not address the

voluntary payment issue. Maj. Op. at 12. n.1 For my part, I would decline to

apply the Alabama voluntary payment doctrine to bar the claim. Under Alabama


                                         17
             Case: 17-14450      Date Filed: 01/10/2019      Page: 18 of 18


law, a payment is voluntary only if it was “made by a person of his own motion,

without compulsion; . . . without a mistake of fact or fraud, duress, coercion, or

extortion, on a demand which is not enforceable against the payor.’” Mt. Airy Ins.

Co. v. Doe Law Firm, 668 So. 2d 534, 538 (Ala. 1995) (quoting 70 C.J.S. Payment

§ 100 (1987)); see also CIT Commc’n Fin. Corp. v. McFadden, Lyon & Rouse,

L.L.C., 37 So. 3d 114, 128 (Ala. 2009) (“[I]t is well settled that money voluntarily

paid under a mistake of fact may be recovered, even where the party paying had

means of ascertaining the real facts” (citation and quotation marks omitted)). I

read the allegations made by Ms. Thurman and Ms. Carroll and the record before

this Court to at least raise an issue of material fact about whether they made their

payments based on a mistake of fact. Cf. Sykes v. Sykes, 78 So. 2d 273, 276 (Ala.

1954) (“The averments of the complaint clearly indicate that complainant paid out

moneys for the benefit and protection of real estate in the belief that she was the

equitable owner of the property and, therefore, had an interest to protect. The

contention that the bill shows her to be a mere volunteer is without merit.”). As I

view the record, Ms. Thurman and Ms. Carroll certainly could have been under the

mistaken impression the Municipal Court—and not JCS—had selected and

imposed the fees they were required to pay to JCS. For this reason, I would

reverse the District Court’s ruling on this issue as well.

      I respectfully dissent to the holding of the Majority.


                                          18